Appeal from a judgment of Supreme Court, New York County, rendered June 20, 1973, convicting defendant, upon his plea of guilty, of attempted feloneous possession of a weapon and sentencing defendant to an indeterminate term of up to three years of imprisonment, unanimously dismissed. After the appeal was placed on the calendar this court was informed that defendant has been conditionally released from prison on January 20, 1975, but that he never reported to the Department of Correctional Services following his release, and the department has been unable to apprehend him. The only question raised on the appeal was one of claimed excessiveness of sentence. When a defendant, who seeks review of a conviction, escapes from the restraints placed upon him pursuant to the conviction, and thus is unable to obey the mandate of the court in the event of an appearance, the appeal must be dismissed. (See People v Casiel, 33 NY2d 791; People v Howe, 32 NY2d 766; People v Del Rio, 14 NY2d 165; People v Jackson, 44 AD2d 540.) Concur—Markewich, J. P., Kupferman, Murphy, Tilzer and Nunez, JJ.